PER CURIAM
Plaintiff, who is a patient in the Oregon State Hospital, sought a writ of habeas corpus, alleging that he is suffering health problems as a consequence of a poor ventilation system in the hospital. The trial court, on its own motion, dismissed plaintiffs petition for failure to state a claim for relief.
On appeal, plaintiff contends that this case is controlled by the Supreme Court’s decision in Bedell v. Scheidler, 307 Or 562, 570, 770 P2d 909 (1989), a case in which an inmate at a corrections center alleged that her constitutional rights had been violated because of inadequate ventilation and circulation of clean air at the facility. The inmate’s allegations, the court held, “established her right to a hearing at which she will have a full and fair opportunity to present her evidence.” Id.
Defendant, the superintendant of the hospital, concedes that plaintiff’s allegations are “virtually indistinguishable from the allegations that the Oregon Supreme Court held in Bedell required issuance of the writ,” and that the trial court therefore erred in sua sponte dismissing plaintiff’s petition. We agree, accept the concession of error, and reverse and remand for further proceedings.
Reversed and remanded.